1. Respondents’ (Marshall Comblum, Madeline Comblum, Michael Comblum, Carolyn Comblum, and Longbranch Properties, LLC) PDR Under N.C.G.S. § 7A-31 (COA11-534)
2. Claimant’s (United Community Bank) Conditional PDR Under N.C.G.S. § 7A-31
3. Claimant’s (United Community Bank) PDR Under N.C.G.S. § 7A-31
4. Respondents’ (Marshall Cornblum, Madeline Comblum, Michael Comblum, Carolyn Comblum, and Longbranch Properties, LLC) Motion to Dismiss PDR
5. Claimant’s (United Community Bank) Petition in the Alternative for Writ of Certiorari to Review Decision of COA
6. Claimants’ Motion for Temporary Stay
7. Claimants’ Petition for Writ of Supersedeas
*4058. Claimants’ Motion to Amend PDR / PWC to Include Additional Authority
9. Respondents’ Motion to Dissolve Temporary Stay
10. Respondents’ Motion to Expunge Affidavit of Esther Manheimer
*4041. Denied
2. Dismissed as Moot
3. —
4. Allowed
5. Denied
6. Allowed 07/06/12; Dissolved the Stay 12/12/12
7. Denied
*4058. Allowed
9. Dismissed as Moot
10. Denied